FILED
                            NOT FOR PUBLICATION                            DEC 31 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


KEVIN HAYES,                                     No. 12-35240

               Plaintiff - Appellant,            D.C. No. 3:09-cv-00047-HA

  v.
                                                 MEMORANDUM*
WAL-MART STORES, INC., DBA Wal-
Mart D.C. # 6037, AKA Wal-Mart Stores
East L.P.,

               Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Oregon
                    Ancer L. Haggerty, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Kevin Hayes appeals pro se from the district court’s judgment dismissing his

employment action. We have jurisdiction under 28 U.S.C. § 1291. We review for

an abuse of discretion a dismissal for failure to prosecute, Al-Torki v. Kaempen, 78

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1381, 1384 (9th Cir. 1996), and we affirm.

      The district court did not abuse its discretion by dismissing Hayes’s action

with prejudice for failure to prosecute in light of Hayes’s unreadiness for trial after

the court previously granted Hayes three continuances and warned him that his

action would be dismissed with prejudice if he was not ready to go to trial. See id.

at 1384-85 (discussing factors to guide the court’s decision whether to dismiss for

failure to prosecute, and noting that if a trial does not proceed, it likely interferes

with the court’s docket and prejudices an adversary).

      The district court did not abuse its discretion by denying Hayes’s motion to

vacate the judgment because Hayes failed to establish grounds for such relief. See

Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63

(9th Cir. 1993) (setting forth standard of review and factors for reconsideration

under Fed. R. Civ. P. 59(e) and 60(b)).

      Because we affirm the district court’s dismissal for failure to prosecute, we

do not consider Hayes’s challenges to the district court’s interlocutory orders. See

Al-Torki, 78 F.3d at 1386 (after dismissal for failure to prosecute, interlocutory

orders are not appealable regardless of whether the failure to prosecute was

purposeful).

      We reject Hayes’s contentions that the district judge was biased and that


                                            2                                      12-35240
Hayes received inadequate assistance from his former pro bono counsel. See

Taylor v. Regents of Univ. of Cal., 993 F.2d 710, 712 (9th Cir. 1993) (per curiam)

(adverse rulings alone are insufficient to demonstrate bias); Nicholson v. Rushen,

767 F.2d 1426, 1427 (9th Cir. 1985) (per curiam) (plaintiffs in civil cases generally

have no right to effective assistance of counsel).

      Hayes’s motions for reconsideration of this court’s order allowing defendant

one additional day to file its answering brief and for affirmative relief, filed on

October 11, 2013, are denied.

      Hayes’s motion for reconsideration of this court’s order referring his

motions to the merits panel, filed on November 6, 2013, is denied.

      Hayes’s motion to address and correct information, filed on November 6,

2013, is granted.

      AFFIRMED.




                                           3                                     12-35240